Exhibit 10.1 

 

EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (the “Agreement”) made this _____ day of February, 2019
by and among, Celexus, Inc., a Nevada corporation, (“CELE”) and Bio
Distribution, Inc., a Wyoming corporation, (“BIO” or “the Company”) on behalf of
its shareholders, both parties hereinafter referred to as the “Parties.”



BACKGROUND:

A.    The Boards of Directors of CELE and BIO have determined that an
acquisition of 100% of the outstanding shares of BIO by CELE through an exchange
upon the terms and subject to the conditions set forth in this Agreement, would
be fair and in the best interests of CELE and BIO’s interest holders, and the
Boards of Directors of CELE and BIO have approved such Exchange, pursuant to
which all of the right, title and interest in and to 100% of the shares in BIO
(the “Shares”) will be exchanged for $13,000,000 worth of shares of common stock
of CELE (the “Exchange Shares”) and $1.

B.    CELE and BIO desire to make certain representations, warranties, covenants
and agreements in connection with the Exchange and also to prescribe various
conditions to the Exchange.

C.    For federal income tax purposes, the Parties intend that the Exchange
shall qualify as reorganization under the provisions of Section 368(a)(1)(B) of
the Internal Revenue Code of 1986, as amended (the “Code”).

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement, the Parties agree as follows:

ARTICLE I

THE EXCHANGE

I.01 Exchange

Upon the terms and subject to the conditions set forth in this Agreement, and in
accordance with the Wyoming Revised Statutes (“Wyoming Statutes”), at the
Closing (as hereinafter defined), the Parties shall do the following:

(a) The interest holders of BIO will sell, convey, assign, and transfer the
shares to CELE by delivering to CELE executed and transferable certificates. The
shares transferred to CELE at the Closing shall constitute 100% of all issued
and outstanding shares in the Company. There shall be a 90 day due diligence
period before the closing during which time either party may terminate without
further liability.

(b) As consideration for its acquisition of the shares, CELE shall issue the
Exchange Shares to BIO by delivering a share certificate to BIO evidencing the
Exchange Shares (the “Exchange Shares Certificate”).

(c) For federal income tax purposes, the Exchange is intended to constitute a
“reorganization” within the meaning of Section 368 of the Code, and the Parties
shall report the transactions contemplated by the this Agreement consistent with
such intent and shall take no position in any Tax filing or legal proceeding
inconsistent therewith. The Parties to this Agreement hereby adopt this
Agreement as a “Plan of Reorganization” within the meaning of Sections
1.368-2(g) and 1.368-3(a) of the United States Treasury Regulations. None of
CELE or BIO has taken or failed to take, and after the Effective Time (as
defined below), CELE shall not take or fail to take, any action which reasonably
could be expected to cause the Exchange to fail to qualify as a “reorganization”
within the meaning of Section 368(a) of the Code.

I.02 Effect of the Exchange

The Exchange shall have the effects set forth in the applicable provisions of
the Wyoming Statutes.



 1 

 

 

I.03 Closing 

Unless this Agreement shall have been terminated and the transactions herein
contemplated shall have been abandoned pursuant to Article VI and subject to the
satisfaction or waiver of the conditions set forth in Article V, the closing of
the Exchange (the “Closing”) will take place at 10:00 a.m. U.S. Pacific Standard
Time on the business day upon satisfaction of the conditions set forth in
Article V (or as soon as practicable thereafter following satisfaction or waiver
of the conditions set forth in Article V) (the “Closing Date”), at the offices
of EAD Law Group, LLC, unless another date, time or place is agreed to in
writing by the Parties hereto.

I.04 Effective Time of Exchange

As soon as practicable following the satisfaction or waiver of the conditions
set forth in Article V, the Parties shall make all filings or recordings
required under Wyoming Statutes. The Exchange shall become effective at such
time as is permissible in accordance with Wyoming Statutes (the time the
Exchange becomes effective being the “Effective Time”). CELE and the Company
shall use reasonable efforts to have the Closing Date and the Effective Time to
be the same day.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

II.01 Representations and Warranties of the Company

Except as set forth in the disclosure schedule delivered by the BIO to CELE at
the time of execution of this Agreement (the “Company Disclosure Schedule”), the
Company represents and warrants to CELE as follows:

(a)   Organization, Standing and Power

The Company is duly organized, validly existing and in good standing under the
laws of the State of Wyoming and has the requisite power and authority and all
government licenses, authorizations, permits, consents and approvals required to
own, lease and operate its properties and carry on its business as now being
conducted. The Company is duly qualified or licensed to do business and is in
good standing in each jurisdiction in which the nature of its business or the
ownership or leasing of its properties makes such qualification or licensing
necessary, other than in such jurisdictions where the failure to be so qualified
or licensed (individually or in the aggregate) would not have a material adverse
effect (as defined in Section 8.02).

(b)  Subsidiaries

 The Company does not own directly or indirectly, any equity or other shares in
any company, corporation, partnership, joint venture or otherwise.

(c)   Shares

The Shares represent 100% of the issued and outstanding shares of the Company.
There are no outstanding bonds, debentures, notes or other indebtedness or other
securities of the Company. There are no rights, commitments, agreements,
arrangements or undertakings of any kind to which the Company is a party or by
which it is bound obligating the Company to issue, deliver or sell, or cause to
be issued, delivered or sold, additional shares of the Company or obligating the
Company to issue, grant, extend or enter into any such right, commitment,
agreement, arrangement or undertaking. There are no outstanding contractual
obligations, commitments, understandings or arrangements of the Company to
repurchase, redeem or otherwise acquire or make any payment in respect of the
shares of the Company.

(d)  Authority; Noncontravention

The Company has all requisite power and authority to enter into this Agreement
and to consummate the transactions contemplated by this Agreement. The execution
and delivery of this Agreement by the Company and the consummation by the
Company of the transactions contemplated hereby have been (or at Closing will
have been) duly authorized by all necessary action on the part of the Company.
This Agreement has been duly executed and when delivered by the Company shall
constitute a valid and binding obligation of the Company, enforceable against
the Company and the selling shareholders, as applicable, in accordance with its
terms, except as such enforcement may be limited by bankruptcy, insolvency or
other similar laws affecting the enforcement of creditors’ rights generally or
by general principles of equity. The execution and delivery of this Agreement do
not, and the consummation of the transactions contemplated by this Agreement and
compliance with the provisions hereof will not, conflict with, or result in any
breach or violation of, or default (with or without notice or lapse of time, or
both) under, or give rise to a right of termination, cancellation or
acceleration of or “put” right with respect to any obligation or to a loss of a
material benefit under, or result in the creation of any lien upon any of the
properties or assets of the Company under, (i) the Company’s articles of
incorporation or bylaws, if any, (ii) any loan or credit agreement, note, bond,
mortgage, indenture, lease or other agreement, instrument, permit, concession,
franchise or license applicable to the Company, its properties or assets, or
(iii) subject to the governmental filings and other matters referred to in the
following sentence, any judgment, order, decree, statute, law, ordinance, rule,
regulation or arbitration award applicable to the Company, its properties or
assets, other than, in the case of clauses (ii) and (iii), any such conflicts,
breaches, violations, defaults, rights, losses or liens that individually or in
the aggregate could not have a material adverse effect with respect to the
Company or could not prevent, hinder or materially delay the ability of the
Company to consummate the transactions contemplated by this Agreement.



 2 

 

 

(e)     Governmental Authorization

No consent, approval, order or authorization of, or registration, declaration or
filing with, or notice to, any United States court, administrative agency or
commission, or other federal, state or local government or other governmental
authority, agency, domestic or foreign (a “Governmental Entity”), is required by
or with respect to the Company in connection with the execution and delivery of
this Agreement by the Company or the consummation by the Company of the
transactions contemplated hereby, except, with respect to this Agreement, any
filings under the Securities Act of 1933, as amended (the “Securities Act”) or
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder (the “Exchange Act”).

(f)      Absence of Certain Changes or Events

Except as set forth on Schedule 2.01(g), since the Company Balance Sheet Date,
the Company has conducted its business only in the ordinary course consistent
with past practice, and there is not and has not been any:

(i)            material adverse change with respect to the Company;

(ii)          event which, if it had taken place following the execution of this
Agreement, would not have been permitted by Section 3.01 without prior consent
of CELE;

(iii)        condition, event or occurrence which could reasonably be expected
to prevent, hinder or materially delay the ability of the Company to consummate
the transactions contemplated by this Agreement;

(iv)         incurrence, assumption or guarantee by the Company of any
indebtedness for borrowed money other than in the ordinary course and in amounts
and on terms consistent with past practices or as disclosed to CELE in writing;

(v)          creation or other incurrence by the Company of any lien on any
asset other than in the ordinary course consistent with past practices;

(vi)         transaction or commitment made, or any contract or agreement
entered into, by the Company relating to its assets or business (including the
acquisition or disposition of any assets) or any relinquishment by the Company
of any contract or other right, in either case, material to the Company, other
than transactions and commitments in the ordinary course consistent with past
practices and those contemplated by this Agreement;

(vii)       labor dispute, other than routine, individual grievances, or, to the
knowledge of the Company, any activity or proceeding by a labor union or
representative thereof to organize any employees of the Company or any lockouts,
strikes, slowdowns, work stoppages or threats by or with respect to such
employees;

(viii)     payment, prepayment or discharge of liability other than in the
ordinary course of business or any failure to pay any liability when due;

(ix)         write-offs or write-downs of any assets of the Company;

(x)          creation, termination or amendment of, or waiver of any right
under, any material contract of the Company;

(xi)      damage, destruction or loss having, or reasonably expected to have, a
material adverse effect on the Company;

(xii)    other condition, event or occurrence which individually or in the
aggregate could reasonably be expected to have a material adverse effect or give
rise to a material adverse change with respect to the Company; or

(xiii)  agreement or commitment to do any of the foregoing.



 3 

 

(g) Certain Fees

Except as set forth on Schedule 2.01(h), no brokerage or finder’s fees or
commissions are or will be payable by the Company to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
person with respect to the transactions contemplated by this Agreement.

(h) Litigation; Labor Matters; Compliance with Laws



(i)        There is no suit, action or proceeding or investigation pending or,
to the knowledge of the Company, threatened against or affecting the Company or
any basis for any such suit, action, proceeding or investigation that,
individually or in the aggregate, could reasonably be expected to have a
material adverse effect with respect to the Company or prevent, hinder or
materially delay the ability of the Company to consummate the transactions
contemplated by this Agreement, nor is there any judgment, decree, injunction,
rule or order of any Governmental Entity or arbitrator outstanding against the
Company having, or which, insofar as reasonably could be foreseen by the
Company, in the future could have, any such effect.

(ii)       The Company is not a party to, or bound by, any collective bargaining
agreement, contract or other agreement or understanding with a labor union or
labor organization, nor is it the subject of any proceeding asserting that it
has committed an unfair labor practice or seeking to compel it to bargain with
any labor organization as to wages or conditions of employment nor is there any
strike, work stoppage or other labor dispute involving it pending or, to its
knowledge, threatened, any of which could have a material adverse effect with
respect to Company.

(iii)     The conduct of the business of the Company complies with all statutes,
laws, regulations, ordinances, rules, judgments, orders, decrees or arbitration
awards applicable thereto.

(i)  Benefit Plans

The Company is not a party to any Benefit Plan under which the Company currently
has an obligation to provide benefits to any current or former employee, officer
or director of the Company. As used herein, “Benefit Plan” shall mean any
employee benefit plan, program, or arrangement of any kind, including any
defined benefit or defined contribution plan, ownership plan with respect to any
membership interest, executive compensation program or arrangement, bonus plan,
incentive compensation plan or arrangement, profit sharing plan or arrangement,
deferred compensation plan, agreement or arrangement, supplemental retirement
plan or arrangement, vacation pay, sickness, disability, or death benefit plan
(whether provided through insurance, on a funded or unfunded basis, or
otherwise), medical or life insurance plan providing benefits to employees,
retirees, or former employees or any of their dependents, survivors, or
beneficiaries, severance pay, termination, salary continuation, or employee
assistance plan.

(j)  Tax Returns and Tax Payments.

(i) The Company has timely filed with the appropriate taxing authorities all Tax
Returns required to be filed by it (taking into account all applicable
extensions). All such Tax Returns are true, correct and complete in all
respects. All Taxes due and owing by the Company has been paid (whether or not
shown on any Tax Return and whether or not any Tax Return was required). The
Company is not currently the beneficiary of any extension of time within which
to file any Tax Return or pay any Tax. No claim has ever been made in writing or
otherwise addressed to the Company by a taxing authority in a jurisdiction where
the Company does not file Tax Returns that it is or may be subject to taxation
by that jurisdiction. The unpaid Taxes of the Company did not, as of the Company
Balance Sheet Date, exceed the reserve for Tax liability (excluding any reserve
for deferred Taxes established to reflect timing differences between book and
Tax income) set forth on the face of the financial statements (rather than in
any notes thereto). Since the Company Balance Sheet Date, neither the Company
nor any of its subsidiaries has incurred any liability for Taxes outside the
ordinary course of business consistent with past custom and practice. As of the
Closing Date, the unpaid Taxes of the Company and its subsidiaries will not
exceed the reserve for Tax liability (excluding any reserve for deferred Taxes
established to reflect timing differences between book and Tax income) set forth
on the books and records of the Company.

(ii)       No material claim for unpaid Taxes has been made or become a lien
against the property of the Company or is being asserted against the Company, no
audit of any Tax Return of the Company is being conducted by a tax authority,
and no extension of the statute of limitations on the assessment of any Taxes
has been granted by the Company and is currently in effect. The Company has
withheld and paid all Taxes required to have been withheld and paid in
connection with amounts paid or owing to any employee, independent contractor,
creditor, stockholder or other third party.

(iii)     As used herein, “Taxes” shall mean all taxes of any kind, including,
without limitation, those on or measured by or referred to as income, gross
receipts, sales, use, ad valorem, franchise, profits, license, withholding,
payroll, employment, excise, severance, stamp, occupation, premium value added,
property or windfall profits taxes, customs, duties or similar fees, assessments
or charges of any kind whatsoever, together with any interest and any penalties,
additions to tax or additional amounts imposed by any governmental authority,
domestic or foreign. As used herein, “Tax Return” shall mean any return, report
or statement required to be filed with any governmental authority with respect
to Taxes.

(k)  Environmental Matters

The Company is in compliance with all Environmental Laws in all material
respects. The Company has not received any written notice regarding any
violation of any Environmental Laws, including any investigatory, remedial or
corrective obligations. The Company holds all permits and authorizations
required under applicable Environmental Laws, unless the failure to hold such
permits and authorizations would not have a material adverse effect on the
Company. The Company is in compliance with all terms, conditions and provisions
of all such permits and authorizations in all material respects. No releases of
Hazardous Materials have occurred at, from, in, to, on or under any real
property currently or formerly owned, operated or leased by the Company or any
predecessor thereof and no Hazardous Materials are present in, on, about or
migrating to or from any such property which could result in any liability to
the Company. The Company has not transported or arranged for the treatment,
storage, handling, disposal, or transportation of any Hazardous Material to any
off-site location which could result in any liability to the Company. The
Company has no liability, absolute or contingent, under any Environmental Law
that if enforced or collected would have a material adverse effect on the
Company. There are no past, pending or threatened claims under Environmental
Laws against the Company and Company is not aware of any facts or circumstances
that could reasonably be expected to result in a liability or claim against the
Company pursuant to Environmental Laws. “Environmental Laws” means all
applicable foreign, federal, state and local statutes, rules, regulations,
ordinances, orders, decrees and common law relating in any manner to
contamination, pollution or protection of human health or the environment, and
similar state laws. “Hazardous Material” means any toxic, radioactive, corrosive
or otherwise hazardous substance, including petroleum, its derivatives,
by-products and other hydrocarbons, or any substance having any constituent
elements displaying any of the foregoing characteristics, which in any event is
regulated under any Environmental Law.

(l)    Material Contract Defaults

The Company is not, or has not received any notice or has any knowledge that any
other party is, in default in any respect under any Material Contract; and there
has not occurred any event that with the lapse of time or the giving of notice
or both would constitute such a material default. For purposes of this
Agreement, a “Material Contract” means any contract, agreement or commitment
that is effective as of the Closing Date to which the Company is a party (i)
with expected receipts or expenditures in excess of $50,000, (ii) requiring the
Company to indemnify any person, (iii) granting exclusive rights to any party,
(iv) evidencing indebtedness for borrowed or loaned money in excess of $50,000
or more, including guarantees of such indebtedness, or (v) which, if breached by
the Company in such a manner would (A) permit any other party to cancel or
terminate the same (with or without notice ofp assage of time) or (B) provide a
basis for any other party to claim money damages (either individually or in the
aggregate with all other such claims under that contract) from the Company or
(C) give rise to a right of acceleration of any material obligation or loss of
any material benefit under any such contract, agreement or commitment.



 4 

 

 

(m)   Accounts Receivable

All of the accounts receivable of the Company that are reflected on the Company
Financial Statements or the accounting records of the Company as of the Closing
(collectively, the “Accounts Receivable”) represent or will represent valid
obligations arising from sales actually made or services actually performed in
the ordinary course of business and are not subject to any defenses,
counterclaims, or rights of set off other than those arising in the ordinary
course of business and for which adequate reserves have been established. The
Accounts Receivable are fully collectible to the extent not reserved for on the
balance sheet on which they are shown.

(n)      Properties

The Company has valid land use rights for all real property that is material to
its business and good, clear and marketable title to all the tangible properties
and tangible assets reflected in the latest balance sheet as being owned by the
Company or acquired after the date thereof which are, individually or in the
aggregate, material to the Company’s business (except properties sold or
otherwise disposed of since the date thereof in the ordinary course of
business), free and clear of all material liens, encumbrances, claims, security
interest, options and restrictions of any nature whatsoever. Any real property
and facilities held under lease by the Company is held by it under valid,
subsisting and enforceable leases of which the Company is in compliance, except
as could not, individually or in the aggregate, have or reasonably be expected
to result in a material adverse effect.

(o)     Intellectual Properly



(i)      As used in this Agreement, the term “Trademarks” means trademarks,
service marks, trade names, internet domain names, designs, slogans, and general
intangibles of like nature; the term “Trade Secrets” means technology; trade
secrets and other confidential information, know-how, proprietary processes,
formulae, algorithms, models, and methodologies; the term “Intellectual
Property” means patents, copyrights, Trademarks, applications for any of the
foregoing, and Trade Secrets; the term “Company License Agreements” means any
license agreements granting any right to use or practice any rights under any
Intellectual Property (except for such agreements for off-the-shelf products
that are generally available for less than $25,000), and any written settlements
relating to any Intellectual Property, to which the Company is a party or
otherwise bound; and the term “Software” means any and all computer programs,
including any and all software implementations of algorithms, models and
methodologies, whether in source code or object code.

(ii)    The Company owns or has valid rights to use the Trademarks, trade names,
domain names, copyrights, patents, logos, licenses and computer software
programs (including, without limitation, the source codes thereto) that are
necessary for the conduct of its respective businesses as now being conducted.
To the knowledge of the Company, none of the Company’s Intellectual Property or
Company License Agreements infringe upon the rights of any third party that may
give rise to a cause of action or claim against the Company or its successors.

(p)     Undisclosed Liabilities

The Company has no liabilities or obligations of any nature (whether fixed or
unfixed, secured or unsecured, known or unknown and whether absolute, accrued,
contingent, or otherwise) except for liabilities or obligations reflected or
reserved against in the Company Financial Statements incurred in the ordinary
course of business or such liabilities or obligations disclosed in Schedule
2.01(g).

(q)     Full Disclosure

All of the representations and warranties made by the Company in this Agreement,
and all statements set forth in the certificates delivered by the Company at the
Closing pursuant to this Agreement, are true, correct and complete in all
material respects and do not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make such representations,
warranties or statements, in light of the circumstances under which they were
made, misleading. The copies of all documents furnished by the Company pursuant
to the terms of this Agreement are complete and accurate copies of the original
documents. The schedules, certificates, and any and all other statements and
information, whether furnished in written or electronic form, to CELE or its
representatives by or on behalf of any of the Company or its affiliates in
connection with the negotiation of this Agreement and the transactions
contemplated hereby do not contain any material misstatement of fact or omit to
state a material fact or any fact necessary to make the statements contained
therein not misleading.



 5 

 

 

II.02 Representations and Warranties of CELE

Except as set forth in the disclosure schedule delivered by CELE to the Company
at the time of execution of this Agreement (the “CELE Disclosure Schedule”),
CELE represents and warrants to the Company as follows:

(a)   Organization, Standing and Corporate Power

CELE is duly organized, validly existing and in good standing under the laws of
the State of Nevada and has the requisite corporate power and authority and all
government licenses, authorizations, permits, consents and approvals required to
own, lease and operate its properties and carry on its business as now being
conducted. CELE is duly qualified or licensed to do business and is in good
standing in each jurisdiction in which the nature of its business or the
ownership or leasing of its properties makes such qualification or licensing
necessary, other than in such jurisdictions where the failure to be so qualified
or licensed (individually or in the aggregate) would not have a material adverse
effect with respect to CELE.

(b)  Subsidiaries

CELE does not own directly or indirectly, any equity or other shares in any
company, corporation, partnership, joint venture or otherwise.

(c)   Capital Structure of CELE

As of the date of this Agreement, the authorized capital stock of CELE consists
of 1,500,000,000 shares of CELE Common Stock, $0.001 par value. There are no
other shares of CELE stock issuable upon the exercise of outstanding warrants,
convertible notes, options and otherwise. Except as set forth above, no shares
of capital stock or other equity securities of CELE are issued, reserved for
issuance or outstanding. All shares which may be issued pursuant to this
Agreement will be, when issued, duly authorized, validly issued, fully paid and
nonassessable, not subject to preemptive rights, and issued in compliance with
all applicable state and federal laws concerning the issuance of securities.
Both parties understand and acknowledge that these shares cannot not be issued
until and unless the shareholders of CELE approve increasing the authorized
shares of the corporation sufficiently to allow for such issuance.

(d)  Corporate Authority; Noncontravention

CELE has all requisite corporate and other power and authority to enter into
this Agreement and to consummate the transactions contemplated by this
Agreement. The execution and delivery of this Agreement by CELE and the
consummation by CELE of the transactions contemplated hereby have been (or at
Closing will have been) duly authorized by all necessary corporate action on the
part of CELE. This Agreement has been duly executed and when delivered by CELE
shall constitute a valid and binding obligation of CELE, enforceable against
CELE in accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency or other similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity. The execution
and delivery of this Agreement do not, and the consummation of the transactions
contemplated by this Agreement and compliance with the provisions hereof will
not, conflict with, or result in any breach or violation of, or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of or “put” right with respect to any
obligation or to loss of a material benefit under, or result in the creation of
any lien upon any of the properties or assets of CELE under, (i) its articles of
incorporation, bylaws, or other charter documents of CELE (ii) any loan or
credit agreement, note, bond, mortgage, indenture, lease or other agreement,
instrument, permit, concession, franchise or license applicable to CELE, its
properties or assets, or (iii) subject to the governmental filings and other
matters referred to in the following sentence, any judgment, order, decree,
statute, law, ordinance, rule, regulation or arbitration award applicable to
CELE, its properties or assets, other than, in the case of clauses (ii) and
(iii), any such conflicts, breaches, violations, defaults, rights, losses or
liens that individually or in the aggregate could not have a material adverse
effect with respect to CELE or could not prevent, hinder or materially delay the
ability of CELE to consummate the transactions contemplated by this Agreement.



 6 

 

 

(e)   Government Authorization

No consent, approval, order or authorization of, or registration, declaration or
filing with, or notice to, any Governmental Entity, is required by or with
respect to CELE in connection with the execution and delivery of this Agreement
by CELE, or the consummation by CELE of the transactions contemplated hereby,
except, with respect to this Agreement, any filings under the Wyoming Statutes,
the Securities Act or the Exchange Act.

(f)    Certain Fees

Except as set forth on Schedule 2.02(h), no brokerage or finder’s fees or
commissions are or will be payable by CELE to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other person
with respect to the transactions contemplated by this Agreement.

(g)  Litigation; Labor Matters; Compliance with Laws



(i)      There is no suit, action or proceeding or investigation pending or, to
the knowledge of CELE, threatened against or affecting CELE or any basis for any
such suit, action, proceeding or investigation that, individually or in the
aggregate, could reasonably be expected to have a material adverse effect with
respect to CELE or prevent, hinder or materially delay the ability of CELE to
consummate the transactions contemplated by this Agreement, nor is there any
judgment, decree, injunction, rule or order of any Governmental Entity or
arbitrator outstanding against CELE having, or which, insofar as reasonably
could be foreseen by CELE, in the future could have, any such effect.

(ii)    CELE is not a party to, or bound by, any collective bargaining
agreement, contract or other agreement or understanding with a labor union or
labor organization, nor is it the subject of any proceeding asserting that it
has committed an unfair labor practice or seeking to compel it to bargain with
any labor organization as to wages or conditions of employment nor is there any
strike, work stoppage or other labor dispute involving it pending or, to its
knowledge, threatened, any of which could have a material adverse effect with
respect to CELE.

(iii)  The conduct of the business of CELE complies with all statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees or arbitration awards
applicable thereto.

(h)  Benefit Plans

CELE is not a party to any Benefit Plan under which CELE currently has an
obligation to provide benefits to any current or former employee, officer or
director of CELE.

(i)    Certain Employee Payments

CELE is not a party to any employment agreement which could result in the
payment to any current, former or future director or employee of CELE of any
money or other property or rights or accelerate or provide any other rights or
benefits to any such employee or director as a result of the transactions
contemplated by this Agreement, whether or not (i) such payment, acceleration or
provision would constitute a “parachute payment” (within the meaning of Section
280G of the Code), or (ii) some other subsequent action or event would be
required to cause such payment, acceleration or provision to be triggered.



 7 

 

(j)    Tax Returns and Tax Payments



(i)      CELE has timely filed with the appropriate taxing authorities all Tax
Returns required to be filed by it (taking into account all applicable
extensions). All such Tax Returns are true, correct and complete in all
respects. All Taxes due and owing by CELE has been paid (whether or not shown on
any Tax Return and whether or not any Tax Return was required). CELE is not
currently the beneficiary of any extension of time within which to file any Tax
Return or pay any Tax. No claim has ever been made in writing or otherwise
addressed to CELE by a taxing authority in a jurisdiction where CELE does not
file Tax Returns that it is or may be subject to taxation by that jurisdiction.
The unpaid Taxes of CELE did not, as of the CELE Balance Sheet Date, exceed the
reserve for Tax liability (excluding any reserve for deferred Taxes established
to reflect timing differences between book and Tax income) set forth on the face
of the financial statements (rather than in any notes thereto). Since the CELE
Balance Sheet Date, neither the Company nor any of its subsidiaries has incurred
any liability for Taxes outside the ordinary course of business consistent with
past custom and practice. As of the Closing Date, the unpaid Taxes of CELE and
its subsidiaries will not exceed the reserve for Tax liability (excluding any
reserve for deferred Taxes established to reflect timing differences between
book and Tax income) set forth on the books and records of CELE.

(ii)    No material claim for unpaid Taxes has been made or become a lien
against the property of CELE or is being asserted against CELE, no audit of any
Tax Return of CELE is being conducted by a tax authority, and no extension of
the statute of limitations on the assessment of any Taxes has been granted by
CELE and is currently in effect. CELE has withheld and paid all Taxes required
to have been withheld and paid in connection with amounts paid or owing to any
employee, independent contractor, creditor, stockholder or other third party.

(k)     Environmental Matters

CELE is in compliance with all Environmental Laws in all material respects. CELE
holds all permits and authorizations required under applicable Environmental
Laws, unless the failure to hold such permits and authorizations would not have
a material adverse effect on CELE. CELE is compliance with all terms, conditions
and provisions of all such permits and authorizations in all material respects.
No releases of Hazardous Materials have occurred at, from, in, to, on or under
any real property currently or formerly owned, operated or leased by CELE or any
predecessor thereof and no Hazardous Materials are present in, on, about or
migrating to or from any such property which could result in any liability to
CELE. CELE has not transported or arranged for the treatment, storage, handling,
disposal, or transportation of any Hazardous Material to any off-site location
which could result in any liability to CELE. CELE has no liability, absolute or
contingent, under any Environmental Law that if enforced or collected would have
a material adverse effect on CELE. There are no past, pending or threatened
claims under Environmental Laws against CELE and CELE is not aware of any facts
or circumstances that could reasonably be expected to result in a liability or
claim against CELE pursuant to Environmental Laws.

(l)      Material Contract Defaults

CELE is not, or has not, received any notice or has any knowledge that any other
party is, in default in any respect under any CELE Material Contract; and there
has not occurred any event that with the lapse of time or the giving of notice
or both would constitute such a material default. For purposes of this
Agreement, a “CELE Material Contract” means any contract, agreement or
commitment that is effective as of the Closing Date to which CELE is a party (i)
with expected receipts or expenditures in excess of $5,000, (ii) requiring CELE
to indemnify any person, (iii) granting exclusive rights to any party, (iv)
evidencing indebtedness for borrowed or loaned money in excess of $5,000 or
more, including guarantees of such indebtedness, or (v) which, if breached by
CELE in such a manner would (A) permit any other party to cancel or terminate
the same (with or without notice of passage of time) or (B) provide a basis for
any other party to claim money damages (either individually or in the aggregate
with all other such claims under that contract) from CELE or (C) give rise to a
right of acceleration of any material obligation or loss of any material benefit
under any such contract, agreement or commitment.

(m)   Properties

CELE has valid land use rights for all real property that is material to its
business and good, clear and marketable title to all the tangible properties and
tangible assets reflected in the latest balance sheet as being owned by CELE or
acquired after the date thereof which are, individually or in the aggregate,
material to CELE’s business (except properties soldo r otherwise disposed of
since the date thereof in the ordinary course of business), free and clear of
all material liens, encumbrances, claims, security interest, options and
restrictions of any nature whatsoever. Any real property and facilities held
under lease by CELE are held by them under valid, subsisting and enforceable
leases of which CELE is in compliance, except as could not, individually or in
the aggregate, have or reasonably be expected to result in a material adverse
effect.



 8 

 

(n)  Intellectual Properly

CELE owns or has valid rights to use the Trademarks, trade names, domain names,
copyrights, patents, logos, licenses and computer software programs (including,
without limitation, the source codes thereto) that are necessary for the conduct
of its business as now being conducted. All of CELE’s licenses to use Software
programs are current and have been paid for the appropriate number of users. To
the knowledge of CELE, none of CELE’s Intellectual Property or CELE License
Agreements infringe upon the rights of any third party that may give rise to a
cause of action or claim against CELE or its successors.

(o)  Board Determination

The Board of Directors of CELE has unanimously determined that the terms of the
Exchange are fair to and in the best interests of CELE and its stockholders.

(p)  Required CELE Share Issuance Approval

CELE represents that the issuance of the Exchange Shares to the Selling Member
will be in compliance with the Wyoming Statutes and the Bylaws of CELE. Both
parties understand and acknowledge that these shares cannot not be issued until
and unless the shareholders of CELE approve increasing the authorized shares of
the corporation sufficiently to allow for such issuance.

(q)  Undisclosed Liabilities

CELE has no liabilities or obligations of any nature (whether fixed or unfixed,
secured or unsecured, known or unknown and whether absolute, accrued,
contingent, or otherwise) except for liabilities or obligations reflected or
reserved against in the CELE SEC Documents incurred in the ordinary course of
business.

(r)    Full Disclosure

All of the representations and warranties made by CELE in this Agreement, and
all statements set forth in the certificates delivered by CELE at the Closing
pursuant to this Agreement, are true, correct and complete in all material
respects and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make such representations,
warranties or statements, in light of the circumstances under which they were
made, misleading. The copies of all documents furnished by CELE pursuant to the
terms of this Agreement are complete and accurate copies of the original
documents. The schedules, certificates, and any and all other statements and
information, whether furnished in written or electronic form, to the Company or
its representatives by or on behalf of CELE and the CELE Stockholders in
connection with the negotiation of this Agreement and the transactions
contemplated hereby do not contain any material misstatement of fact or omit to
state a material fact or any fact necessary to make the statements contained
therein not misleading.

ARTICLE III

COVENANTS RELATING TO CONDUCT OF BUSINESS PRIOR TO EXCHANGE

III.01 Conduct of the Company and CELE

From the date of this Agreement and until the Effective Time, or until the prior
termination of this Agreement, the Company and CELE shall not, unless mutually
agreed to in writing:

(a)   engage in any transaction, except in the normal and ordinary course of
business, or create or suffer to exist any lien or other encumbrance upon any of
their respective assets or which will not be discharged in full prior to the
Effective Time;

(b)  sell, assign or otherwise transfer any of their assets, or cancel or
compromise any debts or claims relating to their assets, other than for fair
value, in the ordinary course of business, and consistent with past practice;



 9 

 

 

(c)     fail to use reasonable efforts to preserve intact their present business
organizations, keep available the services of their employees and preserve its
material relationships with customers, suppliers, licensors, licensees,
distributors and others, to the end that its good will and ongoing business not
be impaired prior to the Effective Time;

(d)     except for matters related to complaints by former employees related to
wages, suffer or permit any material adverse change to occur with respect to the
Company and CELE or their business or assets; or

(e)     make any material change with respect to their business in accounting or
bookkeeping methods, principles or practices, except as required by GAAP.

ARTICLE IIII

ADDITIONAL AGREEMENTS

IIII.01 Access to Information; Confidentiality

(a)     The Company shall, and shall cause its officers, employees, counsel,
financial advisors and other representatives to, afford to CELE and its
representatives reasonable access during normal business hours during the period
prior to the Effective Time to its and to the Company’s properties, books,
contracts, commitments, personnel and records and, during such period, the
Company shall, and shall cause its officers, employees and representatives to,
furnish promptly to CELE all information concerning its business, properties,
financial condition, operations and personnel as such other party may from time
to time reasonably request. For the purposes of determining the accuracy of the
representations and warranties of CELE set forth herein and compliance by CELE
of its obligations hereunder, during the period prior to the Effective Time,
CELE shall provide the Company and its representatives with reasonable access
during normal business hours to its properties, books, contracts, commitments,
personnel and records as may be necessary to enable the Company to confirm the
accuracy of the representations and warranties of CELE set forth herein and
compliance by CELE of its obligations hereunder, and, during such period, CELE
shall, and shall cause its officers, employees and representatives to, furnish
promptly to the Company upon its request (i) a copy of each report, schedule,
registration statement and other document filed by it during such period
pursuant to the requirements of federal or state securities laws and (ii) all
other information concerning its business, properties, financial condition,
operations and personnel as such other party may from time to time reasonably
request. Except as required by law, each of the Company and CELE will hold, and
will cause its respective directors, officers, employees, accountants, counsel,
financial advisors and other representatives and affiliates to hold, any
nonpublic information in confidence.

(b)     No investigation pursuant to this Section 4.01 shall affect any
representations or warranties of the Parties herein or the conditions to the
obligations of the Parties hereto.

IIII.02 Best Efforts

Upon the terms and subject to the conditions set forth in this Agreement, each
of the Parties agrees to use its best efforts to take, or cause to be taken, all
actions, and to do, or cause to be done, and to assist and cooperate with the
other Parties in doing, all things necessary, proper or advisable to consummate
and make effective, in the most expeditious manner practicable, the Exchange and
the other transactions contemplated by this Agreement. CELE and the Company
shall mutually cooperate in order to facilitate the achievement of the benefits
reasonably anticipated from the Exchange.

IIII.03 Public Announcements

CELE, on the one hand, and the Company, on the other hand, will consult with
each other before issuing, and provide each other the opportunity to review and
comment upon, any press release or other public statements with respect to the
transactions contemplated by this Agreement and shall not issue any such press
release or make any such public statement prior to such consultation, except as
may be required by applicable law or court process. The Parties agree that the
initial press release or releases to be issued with respect to the transactions
contemplated by this Agreement shall be mutually agreed upon prior to the
issuance thereof.

 



 10 

 

 

IIII.04 Expenses

All costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such
expenses.

IIII.05 No Solicitation

Except as previously agreed to in writing by the other party, neither the
Company nor CELE shall authorize or permit any of its officers, directors,
agents, representatives, or advisors to (a) solicit, initiate or encourage or
take any action to facilitate the submission of inquiries, proposals or offers
from any person relating to any matter concerning any exchange, merger,
consolidation, business combination, recapitalization or similar transaction
involving the Company or CELE, respectively, other than the transaction
contemplated by this Agreement or any other transaction the consummation of
which would or could reasonably be expected to impede, interfere with, prevent
or delay the Exchange or which would or could be expected to dilute the benefits
to either the Company or CELE of the transactions contemplated hereby. The
Company or CELE will immediately cease and cause to be terminated any existing
activities, discussions and negotiations with any Parties conducted heretofore
with respect to any of the foregoing.

ARTICLE V

CONDITIONS PRECEDENT

V.01 Conditions to Each Party’s Obligation to Effect the Exchange

The obligation of each Party to effect the Exchange and otherwise consummate the
transactions contemplated by this Agreement is subject to the satisfaction, at
or prior to the Closing, of each of the following conditions:

(a)                             No Restraints

No temporary restraining order, preliminary or permanent injunction or other
order preventing the consummation of the Exchange shall have been issued by any
court of competent jurisdiction or any other Governmental Entity having
jurisdiction and shall remain in effect, and there shall not be any applicable
legal requirement enacted, adopted or deemed applicable to the Exchange that
makes consummation of the Exchange illegal.

(b)                            Governmental Approvals

All authorizations, consents, orders, declarations or approvals of, or filings
with, or terminations or expirations of waiting periods imposed by, any
Governmental Entity having jurisdiction which the failure to obtain, make or
occur would have a material adverse effect on CELE or the Company shall have
been obtained, made or occurred.

(c)            No Litigation

There shall not be pending or threatened any suit, action or proceeding before
any court, Governmental Entity or authority (i) pertaining to the transactions
contemplated by this Agreement or (ii) seeking to prohibit or limit the
ownership or operation by the Company, CELE or any of its subsidiaries, or to
dispose of or hold separate any material portion of the business or assets of
the Company or CELE.

V.02 Conditions Precedent to Obligations of CELE

 

The obligation of CELE to effect the Exchange and otherwise consummate the
transactions contemplated by this Agreement are subject to the satisfaction, at
or prior to the Closing, of each of the following conditions:

(a) Representations, Warranties and Covenants

The representations and warranties of the Company in this Agreement shall be
true and correct in all material respects (except for such representations and
warranties that are qualified by their terms by a reference to materiality or
material adverse effect, which representations and warranties as so qualified
shall be true and correct in all respects) both when made and on and as of the
Closing Date, and (ii) the Company shall have performed and complied in all
material respects with all covenants, obligations and conditions of this
Agreement required to be performed and complied with by each of them prior to
the Effective Time.

 

 11 

 





(b)  Consents

CELE shall have received evidence, in form and substance reasonably satisfactory
to it, that such licenses, permits, consents, approvals, authorizations,
qualifications and orders of governmental authorities and other third Parties as
necessary in connection with the transactions contemplated hereby have been
obtained.

(c)   No Material Adverse Change

There shall not have occurred any change in the business, condition (financial
or otherwise), results of operations or assets (including intangible assets) and
properties of the Company that, individually or in the aggregate, could
reasonably be expected to have a material adverse effect on the Company.

(d)  Delivery of the Assignment of Shares

The selling shareholders shall have delivered the share certificates to CELE on
the Closing Date.

(e)   Due Diligence Investigation

CELE shall be reasonably satisfied with the results of its due diligence
investigation of the Company in its sole and absolute discretion.

V.03 Conditions Precedent to Obligation of BIO

 

The obligation of the Company to effect the Exchange and otherwise consummate
the transactions contemplated by this Agreement is subject to the satisfaction,
at or prior to the Closing, of each of the following conditions:

(a)             Representations, Warranties and Covenants

The representations and warranties of CELE in this Agreement shall be true and
correct in all material respects (except for such representations and warranties
that are qualified by their terms by a reference to materiality or material
adverse effect, which representations and warranties as so qualified shall be
true and correct in all respects) both when made and on and as of the Closing
Date, and (ii) CELE shall have performed and complied in all material respects
with all covenants, obligations and conditions of this Agreement required to be
performed and complied with by it prior to the Effective Time.

(b)             Consents

The Company shall have received evidence, in form and substance reasonably
satisfactory to it, that such licenses, permits, consents, approvals,
authorizations, qualifications and orders of governmental authorities and other
third Parties as necessary in connection with the transactions contemplated
hereby have been obtained.

(c)             No Material Adverse Change

There shall not have occurred any change in the business, condition (financial
or otherwise), results of operations or assets (including intangible assets) and
properties of CELE that, individually or in the aggregate, could reasonably be
expected to have a material adverse effect on CELE.

(d)             Board Resolutions

The Company shall have received resolutions duly adopted by CELE’s board of
directors approving the execution, delivery and performance of the Agreement and
the transactions contemplated by the Agreement.

(e)        Delivery of the Exchange Shares Certificate

The Company shall have received the Exchange Shares Certificate on the Closing
Date. Both parties understand and acknowledge that these shares cannot not be
issued until and unless the shareholders of CELE approve increasing the
authorized shares of the corporation sufficiently to allow for such issuance.

 



 12 

 



(f)       Due Diligence Investigation

The Company shall be reasonably satisfied with the results of its due diligence
investigation of CELE in its sole and absolute discretion.

ARTICLE VI

TERMINATION, AMENDMENT AND WAIVER

VI.01 Termination

This Agreement may be terminated and abandoned at any time prior to the
Effective Time of the Exchange:

(a)   by mutual written consent of CELE and the Company;

(b)  by either CELE or the Company if any Governmental Entity shall have issued
an order, decree or ruling or taken any other action permanently enjoining,
restraining or otherwise prohibiting the Exchange and such order, decree, ruling
or other action shall have become final and nonappealable;

(c)   by either CELE or the Company if the Exchange shall not have been
consummated on or before July 31, 2018 (other than as a result of the failure of
the party seeking to terminate this Agreement to perform its obligations under
this Agreement required to be performed at or prior to the Effective Time.);

(d)  by CELE, if a material adverse change shall have occurred relative to the
Company (and not curable within thirty (30) days);

(e)   by the Company if a material adverse change shall have occurred relative
to CELE (and not curable within thirty (30) days);

(f)   by CELE, if the Company willfully fails to perform in any material respect
any of its material obligations under this Agreement; or

(g)  by the Company, if CELE willfully fails to perform in any material respect
any of its obligations under this Agreement.

VI.02 Effect of Termination

In the event of termination of this Agreement by either the Company or CELE as
provided in Section 6.01, this Agreement shall forthwith become void and have no
effect, without any liability or obligation on the part of CELE or the Company,
other than the provisions of the last sentence of Section 4.01(a) and this
Section 6.02. Nothing contained in this Section shall relieve any party for any
breach of the representations, warranties, covenants or agreements set forth in
this Agreement.

VI.03 Amendment

This Agreement may not be amended except by an instrument in writing signed on
behalf of each of the Parties upon approval by the party, if such party is an
individual, and upon approval of the Board of Director of CELE and of the
Company.

VI.04 Extension; Waiver

Subject to Section 6.01(c), at any time prior to the Effective Time, the Parties
may (a) extend the time for the performance of any of the obligations or other
acts of the other Parties, (b) waive any inaccuracies in the representations and
warranties contained in this Agreement or in any document delivered pursuant to
this Agreement, or (c) waive compliance with any of the agreements or conditions
contained in this Agreement. Any agreement on the part of a party to any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed on behalf of such party. The failure of any party to this Agreement to
assert any of its rights under this Agreement or otherwise shall not constitute
a waiver of such rights.



 13 

 



 

VI.05 Return of Documents

 

In the event of termination of this Agreement for any reason, CELE and the
Company will return to the other party all of the other party’s documents, work
papers, and other materials (including copies) relating to the transactions
contemplated in this Agreement, whether obtained before or after execution of
this Agreement. CELE and the Company will not use any information so obtained
from the other party for any purpose and will take all reasonable steps to have
such other party’s information kept confidential.

ARTICLE VII

INDEMNIFICATION AND RELATED MATTERS

 

VII.01 Survival of Representations and Warranties

The representations and warranties in this Agreement or in any instrument
delivered pursuant to this Agreement shall survive until twelve (12) months
after the Effective Time (except for with respect to Taxes, which shall survive
for the applicable statute of limitations plus 90 days, and covenants that by
their terms survive for a longer period).

VII.02 Indemnification

(a)     CELE shall indemnify and hold the selling interest holders and the
Company harmless for, from and against any and all liabilities, obligations,
damages, losses, deficiencies, costs, penalties, interest and expenses
(including, but not limited to, any and all expenses whatsoever reasonably
incurred in investigating, preparing or defending against any litigation,
commenced or threatened, or any claim whatsoever) (collectively, “Losses”) to
which CELE may become subject resulting from or arising out of any breach of a
representation, warranty or covenant made by CELE as set forth herein.

(b)     The Company and selling interest holders shall jointly indemnify and
hold CELE and CELE’s officers and directors (“CELE’s Representatives”) harmless
for, from and against any and all Losses to which CELE or CELE’s Representatives
may become subject resulting from or arising out of (1) any breach of a
representation, warranty or covenant made by the Company as set forth herein; or
(2) any and all liabilities arising out of or in connection with: (A) any of the
assets of the Company prior to the Closing; or (B) the operations of the Company
prior to the Closing.

VII.03 Notice of Indemnification

Promptly after the receipt by any indemnified party (the “Indemnitee”) of notice
of the commencement of any action or proceeding against such Indemnitee, such
Indemnitee shall, if a claim with respect thereto is or may be made against any
indemnifying party (the “Indemnifying Party”) pursuant to this Article VII, give
such Indemnifying Party written notice of the commencement of such action or
proceeding and give such Indemnifying Party a copy of such claim and/or process
and all legal pleadings in connection therewith. The failure to give such notice
shall not relieve any Indemnifying Party of any of its indemnification
obligations contained in this Article VII, except where, and solely to the
extent that, such failure actually and materially prejudices the rights of such
Indemnifying Party. Such Indemnifying Party shall have, upon request within
thirty (30) days after receipt of such notice, but not in any event after the
settlement or compromise of such claim, the right to defend, at its own expense
and by its own counsel reasonably acceptable to the Indemnitee, any such matter
involving the asserted liability of the Indemnitee; provided, however, that if
the Indemnitee determines that there is a reasonable probability that a claim
may materially and adversely affect it, other than solely as a result of money
payments required to be reimbursed in full by such Indemnifying Party under this
Article VII or if a conflict of interest exists between Indemnitee and the
Indemnifying Party, the Indemnitee shall have the right to defend, compromise or
settle such claim or suit; and, provided, further, that such settlement or
compromise shall not, unless consented to in writing by such Indemnifying Party,
which shall not be unreasonably withheld, be conclusive as to the liability of
such Indemnifying Party to the Indemnitee. In any event, the Indemnitee, such
Indemnifying Party and its counsel shall cooperate in the defense against, or
compromise of, any such asserted liability, and in cases where the Indemnifying
Party shall have assumed the defense, the Indemnitee shall have the right to
participate in the defense of such asserted liability at the Indemnitee’s own
expense. In the event that such Indemnifying Party shall decline to participate
in or assume the defense of such action, prior to paying or settling any claim
against which such Indemnifying Party is, or may be, obligated under this
Article VII to indemnify an Indemnitee, the Indemnitee shall first supply such
Indemnifying Party with a copy of a final court judgment or decree holding the
Indemnitee liable on such claim or, failing such judgment or decree, the terms
and conditions of the settlement or compromise of such claim. An Indemnitee’s
failure to supply such final court judgment or decree or the terms and
conditions of a settlement or compromise to such Indemnifying Party shall not
relieve such Indemnifying Party of any of its indemnification obligations
contained in this Article VII, except where, and solely to the extent that, such
failure actually and materially prejudices the rights of such Indemnifying
Party. If the Indemnifying Party is defending the claim as set forth above, the
Indemnifying Party shall have the right to settle the claim only with the
consent of the Indemnitee.

 

 14 

 





ARTICLE VIII

GENERAL PROVISIONS

VIII.01 Notices

Any and all notices and other communications hereunder shall be in writing and
shall be deemed duly given to the party to whom the same is so delivered, sent
or mailed at addresses and contact information set forth below (or at such other
address for a party as shall be specified by like notice.) Any and all notices
or other communications or deliveries required or permitted to be provided
hereunder shall be deemed given and effective on the earliest of: (a) on the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number set forth on the signature pages attached hereto prior
to 5:30 p.m. (Pacific Standard Time) on a business day, (b) on the next business
day after the date of transmission, if such notice or communication is delivered
via facsimile at the facsimile number set forth on the signature pages attached
hereto on a day that is not a business day or later than 5:30 p.m. (Pacific
Standard Time) on any business day, (c) on the second business day following the
date of mailing, if sent by a nationally recognized overnight courier service,
or (d) if by personal delivery, upon actual receipt by the party to whom such
notice is required to be given.

If to CELE: Celexus, Inc.

8275 S. Eastern Ave. Suite 200

Las Vegas, NV 89123

If to the Company:

Bio Distribution, Inc.

8275 S. Eastern Ave. Suite 200

Las Vegas, NV 89123

 

VIII.02 Definitions

For purposes of this Agreement:

(a)     an “affiliate” of any person means another person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first person;

(b)     “material adverse change” or “material adverse effect” means, when used
in connection with the Company or CELE, any change or effect that either
individually or in the aggregate with all other such changes or effects is
materially adverse to the business, assets, properties, condition (financial or
otherwise) or results of operations of such party and its subsidiaries taken as
a whole (after giving effect in the case of CELE to the consummation of the
Exchange);

(c)     “person” means an individual, corporation, partnership, joint venture,
association, trust, unincorporated organization or other entity; and (d) a
“subsidiary” of any person means another person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its board of Directors or other
governing body (or, if there are no such voting interests, fifty percent (50%)
or more of the equity interests of which) is owned directly or indirectly by
such first person.



 15 

 

VIII.03 Interpretation

 

When a reference is made in this Agreement to a Section, Exhibit or Schedule,
such reference shall be to a Section of, or an Exhibit or Schedule to, this
Agreement unless otherwise indicated. The headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”.

VIII.04 Entire Agreement; No Third-Party Beneficiaries

This Agreement and the other agreements referred to herein constitute the entire
agreement, and supersede all prior agreements and understandings, both written
and oral, among the Parties with respect to the subject matter of this
Agreement. This Agreement is not intended to confer upon any person other than
the Parties any rights or remedies.

VIII.05 Governing Law

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Wyoming, regardless of the laws that might otherwise govern
under applicable principles of conflicts of laws thereof.

VIII.06 Assignment

Neither this Agreement nor any of the rights, interests or obligations under
this Agreement shall be assigned, in whole or in part, by operation of law or
otherwise by any of the Parties without the prior written consent of the other
Parties. Subject to the preceding sentence, this Agreement will be binding upon,
inure to the benefit of, and be enforceable by, the Parties and their respective
successors and assigns.

VIII.07 Enforcement

The Parties agree that irreparable damage would occur in the event that any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
Parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in any court of the United States located in the State of Wyoming,
this being in addition to any other remedy to which they are entitled at law or
in equity. In addition, each of the Parties hereto (a) agrees that it will not
attempt to deny or defeat such personal jurisdiction or venue by motion or other
request for leave from any such court, and (b) agrees that it will not bring any
action relating to this Agreement or any of the transactions contemplated by
this Agreement in any state court other than such court.

VIII.08 Severability

Whenever possible, each provision or portion of any provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law but if any provision or portion of any provision of this Agreement is held
to be invalid, illegal or unenforceable in any respect under any applicable law
or rule in any jurisdiction, such invalidity, illegality or unenforceability
will not affect any other provision or portion of any provision in such
jurisdiction, and this Agreement will be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision or
portion of any provision had never been contained herein.

VIII.09 Counterparts

This Agreement may be executed simultaneously in two or more counterparts, any
one of which need not contain the signatures of more than one party, but all
such counterparts taken together will constitute one and the same Agreement.
This Agreement, to the extent delivered by means of a facsimile machine or
electronic mail (any such delivery, an “Electronic Delivery”), shall be treated
in all manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. At the request of any party hereto,
each other party hereto shall re-execute original forms hereof and deliver them
in person to all other Parties. No party hereto shall raise the use of
Electronic Delivery to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of
Electronic Delivery as a defense to the formation of a contract, and each such
party forever waives any such defense, except to the extent such defense related
to lack of authenticity.
 





 16 

 

 

VIII.10 Attorney’s Fees

In the event any suit or other legal proceeding is brought for the enforcement
of any of the provisions of this Agreement, the Parties hereto agree that the
prevailing party or Parties shall be entitled to recover from the other party or
Parties upon final judgment on the merits reasonable attorneys’ fees, including
attorneys’ fees for any appeal, and costs incurred in bringing such suit or
proceeding.

VIII.11 Currency

All references to currency in this Agreement shall refer to the lawful currency
of the United States of America.

[Signature Page Follows]

IN WITNESS WHEREOF, the undersigned have caused their duly authorized officers
to execute this Agreement as of the date first above written.

Bio Distribution, Inc.


                                            By: [image_006.jpg]

Celexus, Inc.


                                            By: [image_006.jpg]

 

 17 



 